Case 5:20-cv-08615-VKD Document 1-1 Filed 12/07/20 Page 1 of 8




                    EXHIBIT A
                     Case 5:20-cv-08615-VKD Document 1-1 Filed 12/07/20 Page 2 of 8


                                                                                                                                                     SUM-100

                                      SUMMONS                                                                                 FOR COURT USE ONLY
                                                                                                                              O PAM USO OE LA COOTE)
                                  (CITACtON JUDICIAL)                                                           E-FILffi'
                                                                                                                4'28/2020 12:09 PM
NOTICE TO DEFENDANT:                                                                                            C lerk of Court
(AVISO AL DEMANDADO):
Costco Wholesale Corporation and DOES 1-10                  '
                                                                                                                S uperior Court of CA,
                          ^"7                                                                                   C ounty of Santa Clara
YOU ARE BEING SUED BY PLAINTIFF:                                                                                23CV366522
(LO ESTA DEMANDANDO el DEMANDANTE):                                                                             Feviewed By: R. Tien
SALLY MILES
                                                                                                                Envelope: 4291182
 NOTICEI You have been sued. The court may decic/e against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A tetter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
 Online Self-Help Center {www.courtinfo.ca.gov^effhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask the
 court tierk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your vrages, money, and property may
 be taken without furtherwaming from the court
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal senrices program. You can locate
 these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomla.ofg). the California Courts Online Self-Help Center
 {www.courtinh.ca.gov/selfhefp). or by contactlr^ your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10.000 or more in a dvil case. The court's lien must be paid before the court will dismiss the case.
 {AVISO! Lo han demandado. Si no responde dentm de 30dlas. la corte puede deddir en su contra sin escuchar su versidn. Lea la InfOrmaddn a
 continuacldn.
    Tiene 30 DlAS DE CALENDARIO despuds de que le entreguen esfa dtaddn y papeles legates para presenter una respuesta por escriio en esta
 corte y hacer que se entregue una copla al demandante. Una carta o una liamada tetehnica no to protegen. Su respuesta por eserito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posibte que haya un formulario que usted pueda user para su respuesta.
 Puede encontrar estos formulartos de la corte y mds intonnaddn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov). en la
 bteMeca de teyes de su condado o en la corte que te quede mds cerca. SI no puede pagar la cuota de presentacidn. pida al secrefario de la corte que
 teddun formulario de exeneidn de pago de euotas. Si no presenta su respuesta a tiempo. puede pcrderel caso por Incumpllmlento y la corte te podrd
 quHar su sueldo, dinero y bienes sin mds adverteneia.
    Hay otros requisites legates. Es recomendabte que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remlsldn a abogados. SI no puede pagar a un abo^do, es posibte que cumpla con los requIsHos para obtener servicios legates gratuHos de un
 programs de servicios legates sin fines de lucro. Puede enconfrar estos grupos sin fines de lucre en el sHio web de California Legal Servfbes,
 (www.lawhelpcalifOmia.org). en el Centro de Ayuda de las Cortes de Calitomia. (www.sucorte.ca.gov) o ponidndose en eontacto con la corte o el
 colegio de abogados locates. AVISO: Por ley, la corte tiene derecho a reclamerlas euotas y los costos exentos porimponer un gravamen sobre
 cuaiquiarrecuperacidnde $10,000 6 mds de valor raclbida medlante t/n acuerdo o una eonceston de arbltraje en un caso de derecho civil. Tiene que
 pagar el grav^en de la corte antes de que la corte pueda desecharel caso.
Tile name and address of the court is;                                                                   CASE
(El nombre y direeddn de la corte es): Superior Court of California
County of Santa Clara
191 N. First Street, San Jose, CA 95113
Tho name, address, and telephone number of plaintiffs attorney, or plaintiff without on attorney, is; (El nombro, lo dirocciOn y ol nOmoro
de teldhno del abogado del demandante. o del demandante qua no tiene abogado. es):
David S. Henshaw, Henshaw & Henry. PC. 1871 The Alameda, Suite 333, San Jose, CA 95126, Tel: (408) 533-1075
DATE:                                                                                                                                                 . D^uty
(Fecha)
        4/28/2020         12:09 PM                      Clerk of Court       Clerit, by
                                                                                            R. Tien
                                                                             (Secretario)                                                             (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Pare prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-^OIO).)
                                  NOTICE TO THE PERSON SERVED: You are served
                                      1.   I    I as an individual defendant.
                                      2.   I    I as the person sued under the fictitious name of (specify):

                                                 on behalf of (specify): Costco Wholesale Corporation
                                           unden flTI CCP 416.10 (corporation)                              I    I CCP 416.60 (minor)
                                                 I   I CCP 416.20 (defunct corporation)                     I    I CCP 416.70 (conservatee)
                                                  I   I CCP 416.40 (association or partnership)             I     } CCP 416.90 (authorized person)
                                             .    I   I other (specify):
                                           ly' I by personal delivery on (date)
                                                                                                                                                         Pub 1 or 1
                                                                      SUMMONS                                                 Coda of Civil Prooeduro §§ 412.20. 465
                                                                                                                                                  WMiw.cactfts.ea.90v
SUM-100 pWl^Blf i.*gP9J




24
                          Case 5:20-cv-08615-VKD Document 1-1 Filed 12/07/20 Page 3 of 8



ATTORNEY OR PARTY WJTHOUT ATTORNEY (Nairn, Stato Bar number, end aiUnss):
                                                                                                         Sfo°o 12:00
David S. Henshaw SBN 271226
HENSHAW& HENRY. PC                                                                                       Superior Court of CA,
1871 The Aiameda, Suite 333
San Jose, CA 95126                                                                                       County of Santa Clara
                                                                                                         20CV366522
          TB-EPMONBNO.: (408)533-1075                        FAX NO. roptmuj; (408)583-4016
                                                                                                         Reviewed By: R. Tien
E-MAIL ADDRESS (Optione/):
   ATTORNEY FOR fwame;; Plaintiff SALLY MILES
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
 STREET ADDRESS; 191 N. Fifst Street
MAILING ADDRESS;
OTY AND ZIP CODE: San Jose, 95113
   BRANCH NAME: Downtown Superlof Court
 PLAINTIFF: MILES v. COSTCO WHOLESALE CORPOATION
DEFENDANT: COSTCO WHOLESALE CORPORATION
nn DOES 1 TO 10
                                                                                                   CASE NUMBER:
COMPLAINT—Personal Injury, Property Damage, Wrongful Death
I----- 1 AMENDED fNumbed;
Type (check all that apply):
□□ MOTOR VEHICLE             [jJ OTHER (specify):
      I   I Property Damage \    I Wrongful Death
      nn Personallnjury        I I Other Damages fspecfQrj;____________
 Jurisdiction (check all that apply):
I----- 1 ACTION IS A LIMrrED CIVIL CASE                                                                   20CV366522
          Amount demanded |       j does not exceed $10,000
                              I   I exceeds $10,000, but does not exceed $25,000
m ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
I      I ACTION IS RECLASSIFIED by this amended complaint
         I   I from limited to unlimited
         I   I from unlimited to limited
1. Plaintiff (name or namesj; SALLY MILES
     alleges causes of action against defendant (name or names/'
     COSTCO WHOLESALE CORPORATION and DOES 1-10
2. This pleading, including attachments and exhibits, consists of the following number of pages; 5
3. Each plaintiff named above is a competent adult
   a. I    I except plaintiff (name):
                  (1) I       I   a corporation qualified to do business in California
                  (2) I       I   an unincorporated entity (tfescnbe/'
                  (3) I       I   a public entity (describe):
                  (4) I       I   a minor (        | an adult
                                  (a)[ ] for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                                  (b)[ ] other fspec/^/'
                  (5) I  I other (specf/yj:
     b. I       I except plaintiff (rramoj;
                  (1) I  I a corporation qualified to do business in California
                  (2) I  i an unincorporated entity(aescrjbo/
                  (3) I  I a public entity (describe):
                  (4) I  1 a mirror |         | an adult
                           (a) I      I for whom a guardian or conservator of the estate or a guandian ad litem has been appointed
                           (b)[ ] o\her (specify):
               (5) I   I other (specf/yj:
I      I Information about additional plaintiffo who are not competent adults is shown in Attachment 3.
                                                                                                                                             !>ase 1 ors
 Fo«m Appovad to OpUonsI Um                           COMPLAINT—Personal Injury, Property                               Code of Civil Procedure, § 42S.12
   Judisisi Couwil el Celitonia                                                                                                        www.cour1t.ee.gov
n.O-Pt-OOi (Rov. .tsnusry 1,2007]                          Damage, Wrongful Death


25
                        Case 5:20-cv-08615-VKD Document 1-1 Filed 12/07/20 Page 4 of 8


                                                                                                                              PLD-PI»001
SHORT TITLE:                                                                                    CASE NUMBER:

 MILES V. COSTCO WHOLESALE CORPOATION


4. I        I Plaintiff (name):
              is doing business under the fictitious name (specify):

         and has complied with the fictitious business name iaws.
5. Each defendant named above is a natural person
  a. m except defendant ^name>: Costco Wholesale Corporationc. I     I except defendant fhame;:
        (1) I 'I a business organization, form unknown            (1) I   I a business organization, form unknown
        (2) nn a corporation                                      (2) I   I a corporation
        (3) I   I an unincorporated entity (describe):            (3) I   I an unincorporated entity (describe):

             (4) I     I a public entity (describe):                            (4) I   I a public entity (describe):

             (5) I     I other fsp8C//y>;                                       (5)[    ] other ^spec/^l’



   b. i       I except defendant (name):                                 d. I      I except defendant (name):
             (1) I     I a business organization, form unknown                  (1) I   I a business organization, form unknown
             (2) I     I a corporation                                          (2) I   I a corporation
             (3) I     I an unincorporated entity (describe):                   (3) I   I an unincorporated entity (describe):

             (4) l~ I a public entity I'descnPe^:                               (4) I   I a public entity (describe):


             (5) I     I other('spec//yj;                                       (5) I   I other(spec//y;:

   I   I Information about additional defendants who are not natural persons is contained in Attachment 5.
6. The tore names of defendants sued as Does are unknown to plaintiff.
     a. I       I Doe defendants fspec/4'Doe ntffnPers;:_________________________ were the agents or employees of other
                  named defendants and acted within the scope of that agency or employment
    b. I » I Doe defendants (specify Doe numbers): 1-10                               are persons whose capacities are unknown to
              plaintiff.
7. I    I Defendants who are joined under Code of Civil Procedure section 382 are (names):




8. This court is the proper court because
   a. I    I at least one defendant now resides in its jurisdictional area.
   b. (    I the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
   c. I X I injury to person or damage to personal property occurred in its jurisdictional area.
   d. I n other (specify):




9. I    I Plaintiff is required to comply with a claims statute, and
   a. I    I has complied with applicable claims statutes, or
   b. I    I is excused from complying because (specify):




PU>4>l'OOI |R0V. Jonusiy 1.2007)                       COMPLAINT—Personal Injury, Property                                             Posa 2 of 3
                                                            Damage, Wrongful Death


26
                       Case 5:20-cv-08615-VKD Document 1-1 Filed 12/07/20 Page 5 of 8


                                                                                                                              PLD-PI-001
SHORT TITLE:                                                                               CASE NUMBER:
 MILES V. COSTCO WHOLESALE CORPOATION

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
    causes of actbn attached):
a.      I Motor Vehicle
b. nn General Negligence
c.       ] Intentional Tort
d. I     I Products Liability
e. nn Premises Liability
f. I      \ other (specify):




11. Plaintiff has suffered
a. nn wage loss
b. I     I loss of use of property
c. nn hospital and medical expenses
d. m general damage
e.   I property damage
f. n^ loss of earning capacity
g. I I other damage I'spec^J:




12. (    I The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
    a. I     I listed in Attachment 12.
    b. I     \ as follows:




13. The relief sought in this complaint is within the jurisdiction of this court




14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
        (1)l X I compensatory damages
        (2) I    I punitive damages
         The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
        (1) I X I according to proof
        (2) r I in the amount of: $
15.1    iThe paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numtxrs):



Date: April 24.2020
David S. Henshaw
                           (TYPE OR PRINT NAME)
                                                                                       ►          (SIGNATURE OF PLAINTIFF OR ATTORNEY)

PLO^MMl (R«v. January 1. 2007]                    COMPLAINT—Personal Injury, Property                                               PagaSon
                                                       Damage, Wrongful Death




27
                       Case 5:20-cv-08615-VKD Document 1-1 Filed 12/07/20 Page 6 of 8


                                                                                                                                 PLD-PI-001(2)
 SHORT TITLE:                                                                                     CASE NUMBER:
 Miles V. Costco Wholesale Corporation

     First                                  CAUSE OF ACTION->General Negligence                                           Page 4
                  (number)
   ATTACHMENT TO I * I Complaint                 I    I Cross-Complaint
     (Use a separate cause of action form for each cause of action.)

   GN-1.Plaintiff (rrame;: SALLY MILES

             alleges that defendant (name): Costco Wholesale Corporation

             nn Does                1                 to 10
             was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
             negligently caused the damage to plaintiff

             on (date): June 2, 2018
             at (place): 7251 Camino Arroyo. Gilroy, CA 95020

             (description of reasons for liability):
             On June 2, 2018, Plaintiff was shopping with her husband at store of Defendant Costco Wholesale Corporation
             ("Defendant'), located at 7251 Camino Arroyo in Gilroy. California. Plaintiff went on her own to shop for some milk at the
             store. As Plaintiff bent down to pick up some milk, she slipped on a liquid that was on the ground. Defendant failed to provide
             any notice of the liquid prior to Plaintiff falling. Defendant further feilod to take proper precautions to ensure that such liquid,
             as a hazard to consumers, was not left on the ground. Plaintiff, as a result of the fall, suffered a hip contusion and has had
             problems walking and straightening her leg. She has experienced severe pain due to the injuries and the negligence of
             Defendant




                                                                                                                                            PasB ion
  Fom A$provo({ for OpUonsl Use                                                                                            Coda ofCivU PrecDdura 42S.12
    Judida] Ceimea ef Coifomia              CAUSE OF ACTION—General Negligence                                                        <imw.eouiU.ea.gov
PlD>n-001(2) [Rm. Januoty 1.2007]




28
                        Case 5:20-cv-08615-VKD Document 1-1 Filed 12/07/20 Page 7 of 8


                                                                                                                                           PLD-PI«001(4
                                                                                                        CASE NUMBER:
 SHORT TITLE:
  Miles V. Costco Wholesale Corporation


         Second                                       CAUSE OF ACTION—Premises Liability                                         Page ____^
                        (number)
         ATTACHMENT TO        CZ] Complaint         CD Cross - Complaint
         (Use a separate cause of action form foreach cause of action.^

         Prem.L-1. Plaintiff (name): Sally Miles
                     alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                     On fdafe); June 2,2018                             plaintiff was injured on the following premises in the following
                          ^shion (description of premises and circumstances of injury):
                          Plaintiff Sally Miles ("Plaintiff') was shopping at the retail location of Defendant Costco
                          Wholesale Corporation ("Defendant") at 7251 Camino Arroyo, Gilroy, California. Plaintiff
                          slipped on a liquid. Defendant failed either provide notice of the liquid on the ground or clean
                          up the liquid prior to Plaintiff falling. Due to the fall, Plaintiff suffered severe injuries to her
                          hip and leg.


         Prem.L-2.          I ^ I Count One—Negligence The defendants who negligently owned, maintained, managed and
                                  operated the described premises were (names);
                                  Defendant Costco Wholesale Corporation

                                      I      I Does                    to 10
         Prem.L-3.           I       I Count Two—Willful Failure to Warn [Civil Code section 846] The defendant owners vmo willfully
                                       or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                       (names);



                                      [      ] Does                    to
                                          Plaintiff, a recreational user, was I -I an invited guest I     I a paying guest.
         Prem.L-4.           [       ] Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                       on which a dangerous condition existed were (names);



                                                 i    I Does                 to
                                      a. [    ] The defendant public entity had ZD actual I             I constructive notice of the existence of the
                                                dangerous condition in sufficient time prior to the Injury to have corrected it.
                                       b. I___I The condition was created by employees of the defendant public entity.
         Prem.L'5. a. I              I Allegations about Other Defendants The defendants who were the agents and employees of the
                                       other defendants and acted within the scope of Hre agency were (names);



                                      I      I Does                    to
                         b. I        I The defendants who are liable to plaintiffe for other reasons and the reasons for their liability are
                                       I   I described in attachment Prem.L-5.b I         I as follows (names):



                                                                                                                                                       Paoa 1 oH
  Pom Approved for Optional U<a
    Jutfdai Cound of CaBtomia                         CAUSE OF ACTION—Premises Uability                                         Cods of CM Procedure. § 425.12
                                                                                                                                          WWW. oourtlr)lb.co. go V
n.O.PM)Ot(a) [Rev. January 1,2007]




29
                  Case 5:20-cv-08615-VKD Document 1-1 Filed 12/07/20 Page 8 of 8
                                                              20CV366460
                                                            Santa Clara - Civil

                                                                                                       ATTACHMENT CV-50i2Chave2
CIVIL LAWSUIT NOTICE
Superior Court of California, County of Santa Clara                          CASE NUMBER:
191 North First St, San Jose, CA 95113                                                          20CV366460

                                      PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must servo each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

     DEFENDANT (The person sued): You must do each of the following to protect your rights:
     1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk’s Office of the
        Court, within 30 days of the date you were served with the Summons and Complaint.
     2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
        attorney (to “serve by mail" means to have an adult other than yourself mail a copy); and
     3. You must attend the first Case Management Conference.
          Warning: if you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName„> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
      ■   State Rules and Judicial Council Forms: www.courtinfo.ca.aov/forms and www.courtinfo.ca.Qov/rules
      ■   Local Rules and Forms: http://v/ww.sccsuperiorcourt.orq/civil/rule1toc.htm
CASE MANAGEMENT CONFERENCE (CMC): You muot meet with the other portico ond diocuoo the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
           You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

                                                  Kulkarni, Sunil R
     Your Case Management Judge is;                                                         Department;

     The 1®* CMC is scheduled for: (Completed by Clerk of Court)
                                  Date; 09/08/2020            Time:       2:15pm                                   8
                                                                                          in Department:_
     The next CMC is scheduled for: (Completed by party if the 1^‘ CMC was continued or has passed)
                                  Date:                       Time:                       in Department:_


ALTERNATIVE DISPUTE RESOLUTION (ADR): If oil parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court’s website at wvw.sccsuperiorcourt.orQ/civil/ADR/ or call the ADR Administrator (408 882 2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.



CV-5012REV 08/01/16                                  CIVIL LAWSUIT NOTICE                                                    Page 1 of 1
30
